DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected
In re Claim 6, lines 10-12 recite that a capacitor in the second resonance circuit is chargeable even when both the second main circuit breaker and the first switch are in an open state.  However in the instant specification there is not a teaching provided to suggest that capacitor 23 is capable of being charged when both the second main circuit breaker 2 and first switch 4 are open.  Referring to Figure 1, in the even both 2 and 4 are in an open state, even if switch 22 were closed one terminal of capacitor 23 would effectively be floating thus preventing it from charging.  Furthermore, there is no teaching of an additional power supply connected across the capacitor 23.
Claims 7-9 are rejected due to their dependence on claim 6.
The aforementioned claims have been addressed as best as possible below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokura et al (JP 2005190671A) in view of Hasegawa et al (5,214,557) and Panousis et al (2013/0020881).
In re Claim 6, Yokokura teaches a direct-current circuit breaker as seen in Figure 1 comprising: a first main circuit breaker (12 of 3) inserted into a first direct-current line (line that contains 2, 3, and 4); a first resonance circuit (18 of 3) connected in parallel to the first main circuit breaker; a first energy absorber (14 of 3) connected in parallel to the first main circuit breaker; a second main circuit breaker (12 of 22) inserted into a second direct-current line (line that contains 20, 22, and 21) that branches off from the first direct-current line and returns to the first direct-current line; a first switch (20) inserted upstream of the second main circuit breaker in the second direct-current line and connected in series to the second main circuit breaker; a second resonance circuit (18 of 22) including a capacitor (16) and connected in parallel to the second main circuit breaker; and a second energy absorber (14 of 18) connected in parallel to the second main circuit breaker.
Yokokura fails to teach such that the capacitor is chargeable even when both the second main circuit breaker and the first switch are in an open state or that the 
Hasegawa teaches a breaker configuration similar to that of Yokokura as seen in Figure 1 wherein a breaker 2 has an absorber ZNLR in parallel and a resonance circuit (4, 5, and 6) in parallel.  Hasegawa further teaches that a circuit for charging is connected across the capacitor 4 so that the capacitor 4 can discharge any arcing in the breaker 2 when the switch 6 is closed (col 7 lines 3-62).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit for charging the capacitor 16 of Yokokura as taught by Hasegawa, since Hasegawa teaches it aids the capacitor in discharging arcing when the switch 17 is closed.
Panousis teaches a circuit breaker arrangement similar to that of Yokokura as seen in Figures 1 and 3, and teaches that instead of placing the absorber 55 in parallel with the entire resonance circuit (51 and 52), the absorber can also be placed in parallel with just the capacitor 52 as seen in Figure 3 (i.e., placed in parallel with breaker 1 via inductor 51 of the resonance circuit) to dissipate any excess energy across the breaker (paragraphs 39 and 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention place the respective absorbers 14 of Yokokura across the respective capacitors 16 as opposed to across the entire .
Allowable Subject Matter
Claims 10-15 allowed.
The prior art of record fails to teach the first and second switch circuits as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mohaddes Khorassani (2015/0022928) teaches a breaker circuit as seen in Figure 11 wherein a first DC line comprises a breaker 3 with a capacitor 5 and absorber 6 in parallel and a second line comprises a breaker 37 that is activated to allow a fast reclose (paragraph 55). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        3/10/21